



EXHIBIT 10.2
AMENDMENT TO OFFICE LEASE
THIS AMENDMENT TO OFFICE LEASE (this “Amendment”) is made effective as of this
19th day of September, 2016, by and between MAINSTREET CV NORTH 40, LLC, a
Delaware limited liability company (“Landlord”) and CROSS COUNTRY HEALTHCARE,
INC., a Delaware corporation (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated
September 29, 2015 (the “Lease”), concerning certain premises located on the
first floor of the Building and consisting of a Rentable Area of 36,919 rentable
square feet (the “Existing Premises”);
WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand the
Existing Premises and otherwise modify the Lease as hereinafter set forth.    


NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the parties hereto agree as follows:


1.Recitations and Definitions. The foregoing recitations of fact are true and
correct and are incorporated herein by this reference. All capitalized terms
contained in this Amendment shall have the meaning ascribed to them in the Lease
unless otherwise defined herein.


2.Lease Commencement Date. Section 9 of the Basic Lease Provisions and Section 1
of the Standard Lease Provisions of the Lease are hereby amended to provide that
the Commencement Date is September 1, 2016.


3.Expansion of Premises. Commencing on the earlier to occur of (i) March 1,
2017, or (ii) the substantial completion (i.e. the issuance of a certificate of
occupancy by the applicable governmental agency) of the Expansion Premises
Improvements (hereinafter defined) (the “Expansion Premises Commencement Date),
the Existing Premises under the Lease shall be expanded to include certain space
which is located on the first floor of the Building, consisting of a Rentable
Area of 11,235 rentable square feet (the “Expansion Premises”). Wherever the
term “Premises” is used in this Amendment or in the Lease it shall be deemed to
mean the Existing Premises and the Expansion Premises, for a sum total Rentable
Area of 48,154 rentable square feet. The Expansion Premises is depicted in the
sketch attached hereto as Exhibit “A” and made a part hereof. Except as modified
hereby, Tenant's use and occupancy of the Premises shall be under and subject to
all the terms and conditions of the Lease.


4.Term. The lease term for the Expansion Premises shall be coterminous with the
Term for the Existing Premises (i.e. shall expire on November 30, 2025).




1





--------------------------------------------------------------------------------





5.Base Rent: Commencing upon the Expansion Premises Commencement Date and
continuing until the Expiration Date, Tenant agrees to pay Landlord Base Rent
for the Expansion Premises as follows, without demand, counter-claim or setoff:


The Base Rent for the Expansion Premises shall be $179,760.00 (i.e. $16.00 per
square foot of Rentable Area calculated on the basis of 11,235 square feet of
Rentable Area), and shall be payable in equal monthly installments of $14,980.00
per month, in advance on or before the first day of every month throughout the
Term. In the event the Expansion Premises Commencement Date occurs on any date
other than on the first day of a month, the Base Rent for such partial month
shall be prorated and calculated at a daily rate. The Base Rent for the
Expansion Premises shall be increased by three percent (3.0%) on each yearly
anniversary of the Commencement Date of the Lease throughout the Term.


Notwithstanding the foregoing, Landlord shall abate Base Rent for the Expansion
Premises only for the first five (5) months immediately following the Expansion
Premises Commencement Date (the “Abatement Period”). In the event the Lease
shall be terminated by Landlord for Tenant's default prior to the expiration of
the full Term under the Lease, Tenant shall immediately pay to Landlord the then
unamortized portion of Base Rent for the Abatement Period. Tenant acknowledges
that it shall be responsible for the payment of Additional Rent for the
Expansion Premises during the Abatement Period. Tenant also acknowledges that it
shall be responsible for the payment of Rent for the Existing Premises during
the Abatement Period. This provision shall survive the termination of the Lease.
6.Additional Rent. Commencing on the Expansion Premises Commencement Date,
Tenant shall continue to pay Additional Rent in accordance with the Lease,
except that Tenant’s Proportionate Share of Operating Expenses shall be
calculated based upon a Rentable Area of 48,154 rentable square feet, and
Tenant's Share shall be increased to 23.76%.


7.Condition of the Premises.     Tenant acknowledges that Landlord has made no
representation or promise as to the condition of the Expansion Premises.
Landlord shall not perform any alterations, additions, or improvements in order
to make the Expansion Premises suitable for Tenant. Tenant further acknowledges
that it is currently in possession of the Existing Premises and is fully
familiar with the physical condition thereof as well as the condition of the
Expansion Premises and accepts both the Existing Premises and Expansion Premises
“AS IS.” Landlord shall not be liable for any latent or patent defect in the
Expansion Premises.


a.    Tenant shall, at its sole cost and expense, perform all work necessary or
desirable in connection with Tenant’s occupancy of the Expansion Premises and
the Existing Premises (collectively, the “Expansion Premises Improvements”).
Tenant shall furnish to Landlord, for Landlord’s written approval, plans and
specifications for the Expansion Premises Improvements, showing a layout,
lighting plan, fixture plan, interior finish and material samples, signage plan,
and any work to be done or equipment to be installed by Tenant affecting any
structural, mechanical, or electrical portion of the Premises or the Building.
The plans and specifications will be prepared by a licensed architect and the
electrical and mechanical plans will be prepared by a licensed professional
engineer. The plans and specifications shall comply with all applicable laws,


2





--------------------------------------------------------------------------------





ordinances, directives, rules, regulations, and other requirements imposed by
any and all governmental authorities having or asserting jurisdiction over the
Expansion Premises and the Existing Premises. Landlord shall review the plans
and specifications and either approve or disapprove them, in Landlord’s sole
discretion, within a reasonable period of time not exceeding five (5) business
days from receipt by Landlord thereof. The Expansion Premises Improvements shall
be constructed by a licensed general contractor selected and paid by Tenant and
approved by Landlord in writing, which approval shall not be unreasonably
withheld or delayed. Tenant shall cooperate as reasonably necessary so that its
general contractor will cause the Expansion Premises Improvements to be
completed promptly and with due diligence. The Expansion Premises Improvements
shall be performed in accordance with the plans and specifications as approved
by Landlord and shall be done in a good and workmanlike manner using new
materials. All such work shall be done in compliance with all other applicable
provisions of the Lease and with all applicable laws, ordinances, directives,
rules, regulations, and other requirements of any governmental authorities
having or asserting jurisdiction over the Premises, and Tenant shall, prior to
the commencement of any such work, at its sole cost and expense, obtain and
exhibit to Landlord all building and/or other governmental permits required in
connection with such work. Prior to the commencement of any work by Tenant,
Tenant shall furnish to Landlord a certificate of insurance in accordance with
the requirements set forth in the Lease. Any damage to any part of the Premises
Building which occurs as a result of the Expansion Premises Improvements shall
be promptly repaired by Tenant.
b.    Provided Tenant shall not be in default under the terms of the Lease as
hereby amended beyond any applicable notice, grace and cure periods, Landlord
shall pay an improvement allowance equal to the lesser of (i) the actual cost of
the Expansion Premises Improvements (including Soft Costs, as defined in the
Lease) and any other costs relating to Tenant's relocation, or (ii) the product
of the Rentable Area of the Expansion Premises (11,235 rentable square feet) and
$40.00 (i.e. $449,400.00) (the " Expansion Premises Improvements Allowance"), as
partial payment for the costs of the Expansion Premises Improvements. Tenant may
apply the Expansion Premises Improvements Allowance towards Soft Costs (as
defined in the Lease) at either the Expansion Premises or the Existing Premises.
Landlord’s payment of the Expansion Premises Improvements Allowance to Tenant is
conditioned upon (a) Landlord’s receipt and approval of copies of verifiable
paid invoices from the parties performing the work and/or the space planning in
connection with the Expansion Premises Improvements and/or the Tenant
Improvements to the Existing Premises, and, (b) if required by Landlord, final
contractor's affidavits and final lien waivers from Tenant’s contractors,
subcontractors and others supplying materials for and performing the work in any
portion of the Premises for Tenant. The Expansion Premises Improvements
Allowance, or the applicable portion thereof, shall be paid to Tenant within
thirty (30) days of Tenant’s delivery of all of the required invoices and any
applicable lien waivers to Landlord. Tenant shall be responsible for all costs
associated with the design and construction of the Expansion Premises
Improvements over and above the Expansion Premises Improvements Allowance. Any
portion of the Expansion Premises Improvement Allowance which is not applied by
December 31, 2017 shall be retained by Landlord, and no credit shall be given to
Tenant for any such unused portion thereof. Landlord shall assess a construction
management fee from the Tenant in the amount of three percent (3%) of the
Expansion Premises Improvements Allowance in connection with Landlord’s
supervision of the Expansion Premises Improvements, which shall be paid from the
Expansion


3





--------------------------------------------------------------------------------





Premises Improvements Allowance. Within thirty (30) days after the Expansion
Premises Improvements have been substantially completed, Tenant shall promptly
deliver to Landlord a copy of the certificate of occupancy issued by the
appropriate governmental authority.
c.    At Landlord's option, if Landlord receives notice that a lien has been
filed with respect to the Expansion Premises Improvements, the Expansion
Premises Improvements Allowance, or any portion thereof, may be paid by Landlord
directly to the general contractor performing the Expansion Premises
Improvements or to any lienor giving notice as defined in the Florida
Construction Lien Law.
d.    Tenant shall never, under any circumstances, have the power to subject the
interest of Landlord in the Premises, the Building, or the Land (hereinafter
defined) to any mechanic’s, materialmen’s, or construction liens of any kind. In
order to comply with the provisions of Chapter 713.10, Florida Statutes, it is
specifically provided that neither Tenant nor anyone claiming by, through or
under Tenant, including, but not limited to, contractors, subcontractors,
materialmen, mechanics and/or laborers, shall have any right to file or place
any mechanics’, materialmen’s or construction liens of any kind whatsoever upon
the Premises, the Building, the Land, or improvements thereon, and any such
liens are hereby specifically prohibited. All parties with whom Tenant may deal
are put on notice that Tenant has no power to subject Landlord’s interest to any
mechanics’, materialmen’s or construction lien of any kind or character, and all
such persons so dealing with Tenant must look solely to the credit of Tenant,
and not to Landlord’s interest or assets. IN ADDITION, THE INTEREST OF LANDLORD
IN THE PREMISES, THE BUILDING, AND THE LAND SHALL NOT BE SUBJECT TO LIENS FOR
IMPROVEMENTS TO THE PREMISES, THE BUILDING, AND/OR THE LAND MADE BY TENANT,
NOTWITHSTANDING ANY APPROVAL BY LANDLORD OF ANY CONTRACT(S) WITH ANY
CONTRACTOR(S), AND/OR LANDLORD’S APPROVAL OF ANY SUCH IMPROVEMENT(S) AND/OR
PLANS. PRIOR TO ENTERING INTO ANY CONTRACT FOR THE CONSTRUCTION OF ANY
ALTERATION OR IMPROVEMENT, TENANT SHALL NOTIFY THE CONTRACTOR MAKING
IMPROVEMENTS TO THE PREMISES, THE BUILDING AND/OR THE LAND OF THE FOREGOING
PROVISION, AND TENANT’S KNOWING OR WILLFUL FAILURE TO PROVIDE SUCH NOTICE TO THE
CONTRACTOR SHALL RENDER THE CONTRACT BETWEEN TENANT AND THE CONTRACTOR VOIDABLE
AT THE OPTION OF THE CONTRACTOR. Simultaneously with the Landlord’s and Tenant’s
execution of this Lease, but in no event, later than the filing of any notice of
commencement against the Premises, Tenant agrees to execute and deliver to
Landlord a memorandum of lease in such form as set forth in Exhibit “B” attached
hereto and made a part hereof, which, among other things, sets forth the
covenant against liens as described in this Section 7 for purposes of compliance
with Florida Statute 713.10. Tenant agrees that in no event shall a notice of
commencement be recorded in the public records of Palm Beach County, Florida
against the Premises prior to the recording of the memorandum of lease. Landlord
shall have the right, in its sole and absolute discretion, to record the
memorandum of lease in the public records of Palm Beach County, Florida.
Further, Tenant appoints Landlord its attorney in fact coupled with an interest
to terminate any such memorandum of lease which, if any, has been recorded, upon
the expiration or termination of this Lease due to the lapse of time or
otherwise.
8.Permitted Use.    Tenant shall use the Expansion Premises only for the
permitted use identified Section 6 of the Standard Lease Provisions of the
Lease.


4





--------------------------------------------------------------------------------







9.Brokers. Landlord and Tenant represent that, except for Avison Young,
representing Landlord, the parties have not dealt with any real estate broker,
sales person or finder in connection with this Amendment, and no other real
estate broker initiated or participated in the negotiation of this Amendment.
Tenant agrees to indemnify and hold harmless Landlord from and against any
liabilities (including, without limitation, reasonable attorneys’ fees and
expenses) and claims for commissions and fees arising out of a breach of the
foregoing representation.


10.No Other Modifications. Except as expressly set forth herein, all of the
terms and conditions of the Lease shall remain in full force and effect and
shall apply to this Amendment.


11.Ratification. The undersigned parties hereby ratify and reaffirm their rights
and obligations under the Lease as modified by this Amendment. In the event of a
conflict or ambiguity between the Lease and this Amendment, the terms and
provisions of this Amendment shall control. Landlord and Tenant each represent
and warrant to the other: (i) that the execution and delivery of this Amendment
has been fully authorized by all necessary corporate actions; (ii) that the
person signing this Amendment has requisite authority to do so and the authority
and power to bind the company of whose behalf they have signed; and (iii) that
to the best of their knowledge and belief, this Amendment is valid, binding and
legally enforceable in accordance with its terms. Each party hereby warrants and
represents that, to the best of its knowledge: (w) as of the date hereof the
parties have complied with all of the terms and conditions of the Lease; (x)
Tenant has no right to any credit, claim, cause of action, offset or similar
charge against Landlord, Base Rent or Additional Rent existing as of the date
hereof; (y) neither party is in default of any of the terms or conditions of the
Lease as of the date of this Amendment nor knows of any facts which, given the
passage of time, would constitute a default by either party under the Lease; and
(z) neither party has assigned any of its right, title and interest in, to and
under the Lease to any other party. Each party further agrees to indemnify and
hold the other party harmless from and against any and all claims losses,
demands, liabilities, damages and expenses of any kind or nature whatsoever,
including, without limitation, attorneys’ fees and costs paid or incurred in
connection therewith at both trial and appellate levels, incurred or arising by
reason of a breach or violation of any of the agreements, obligations, duties or
representations and warranties of such party contained in this Amendment. As of
the date hereof, Tenant and its successors and assigns hereby release, acquit,
satisfy, and forever discharge Landlord and its employees, agents, officers,
directors, shareholders, subsidiaries, affiliates, successors and assigns, from
any and all actions, causes of action, claims, demands, rights, damages, costs,
losses, expenses, occurrences and liabilities of any kind or nature whatsoever,
both known and unknown, arising out of any matter, happening or thing, from the
beginning of time and relating to the Existing Premises and the Lease, as
amended hereby.


12.Counterparts. This Amendment may be executed in several counterparts, each of
which shall be fully effective as an original and all of which together shall
constitute one and the same instrument. Signature pages may be detached from the
counterparts and attached to a single copy of this document to physically form
one document.






5





--------------------------------------------------------------------------------





[SIGNATURES APPEAR ON FOLLOWING PAGE]
















































6





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed by Landlord and Tenant
as of the day and year first above written.






LANDLORD:
MAINSTREET CV NORTH 40, LLC, a Delaware limited liability company
      
By: Mainstreet 40, Ltd., a Florida limited partnership,
              Manager
            
By: Mainstreet N40, Inc., a Florida corporation, General Partner
                     
                                                                                    By:
/s/ Paul J. Kilgallon 
                                                                        Name:
Paul J. Kilgallon 
                                                                        Title:
President                                                           
            Date: September 19, 2016


   CROSS COUNTRY HEALTHCARE, INC., a Delaware
   corporation


                                                                                    By:
/s/ William J. Burns
                                                                                    Name:
William J. Burns
                                                                                    Title:
CFO


 



7





--------------------------------------------------------------------------------





building.gif [building.gif]


8





--------------------------------------------------------------------------------





EXHIBIT “B”


MEMORANDUM OF LEASE




[SEE ATTACHED]


9





--------------------------------------------------------------------------------





Prepared By and Return To:
David Itskovich, Esq.
Broad and Cassel
7777 Glades Road, Suite 300
Boca Raton, Florida 33434


MEMORANDUM OF LEASE


A.
Lease: Lease Agreement dated ________________ (the “Lease”)



B.
Landlord: MAINSTREET CV NORTH 40, LLC, a Delaware limited liability company (the
“Landlord”)



C.
Tenant:    CROSS COUNTRY HEALTHCARE, INC., a Delaware corporation (the “Tenant”)



D.
Premises: Certain space containing 48,154 rentable square feet located on the
ground floor (the “Premises”) of the building located at 5201 Congress Road (the
“Building”), which building is situated in the land (the “Land”) legally
described as follows:



PARCEL 1:
A parcel of land in Section 6, Township 47 South, Range 43 East, Palm Beach
County, Florida, described as follows:
Commence at the Southwest corner of said Section 6; thence North 0 degrees 29
minutes 15 seconds East, along the West line of said Section 6, 20.00 feet;
thence South 89 degrees 42 minutes 30 seconds East, parallel with the South line
of said Section 6, 117.50 feet to the Point of Beginning; thence South 89
degrees 42 minutes 30 seconds East, 190.00 feet; thence North 0 degrees 17
minutes 30 seconds East, 290.79 feet; thence North 30 degrees 29 minutes 15
seconds East, 325.02 feet; thence South 89 degrees 30 minutes 45 seconds East,
401.00 feet to the West right-of-way line of Congress Avenue according to the
plat thereof recorded in Road Plat Book 4, Page 143 of the Public Records of
Palm Beach County, Florida; thence North 0 degrees 29 minutes 15 seconds East
along said West right-of-way line, 135.00 feet to the Southeast corner of Parcel
U, Arvida Park of Commerce Plat No. 5, according to the plat thereof recorded in
Plat Book 44, at pages 111 and 112 of the Public Records of Palm Beach County,
Florida; thence North 0 degrees 29 minutes 15 seconds East, along the East line
of said Parcel U, 563.50 feet; thence North 44 degrees 30 minutes 45 seconds
West, along the Northeasterly line of said Parcel U, 35.36 feet; thence North 89
degrees 30 minutes 45 seconds West, along the North line of Parcel U, 229.01
feet to a point of curvature of a curve concave Northerly with a radius of
341.19 feet and a central angle of 23 degrees 14 minutes 51 seconds; thence
Westerly, along the arc of said curve and the North line of said Parcel U,
138.44 feet; thence South 23 degrees 44 minutes 06 seconds West, along the West
line of said Parcel U, 46.45 feet; thence South 19 degrees 17 minutes 46 seconds
West, 69.99 feet to a point of curvature on a curve concave Westerly with a
radius of 25 feet and a central angle of 2 degrees 49 minutes 54 seconds, thence
Southerly along the arc of said curve, 1.24 feet; thence North 0 degrees 29
minutes 15 seconds East, 13.89 feet; thence North 89 degrees 30 minutes 45
seconds West, 440.00 feet to the West line of said Section 6; thence South 0
degrees 29 minutes 15 seconds West, along said West line, 515.97 feet; thence
South 88 degrees 35 minutes 00 seconds East, 57.50 feet; thence South 0 degrees
29 minutes 15 seconds West, parallel with the said West line of Section 6,
250.00 feet; thence South 88 degrees 35 minutes 00 seconds East, 20.00 feet;
thence South 0 degrees 29 minutes 15 seconds West, parallel with the said West
line of Section 6, 435.82 feet to a line 45.00 feet North of and parallel with
the South line of said Section 6; thence South 89 degrees 42 minutes 30 seconds
East, along said parallel line, 40.00 feet; thence South 0 degrees 29 minutes 15
seconds West, parallel with the said West line of Section 6, 25.00 feet to the
Point of Beginning.
TOGETHER WITH that certain Grant of Easement filed in Official Records Book
3489, Page 939.
TOGETHER WITH non-exclusive easement of enjoyment to the Common area as
described and granted in Declaration of Covenants and Restrictions for Arvida
Park of Commerce recorded in Official Records Book 3047, page 1110, as amended.


10





--------------------------------------------------------------------------------





PARCEL 2:
A parcel of land lying and being in Sections 1 and 12, Township 47 South, Range
42 East and Sections 6 and 7, Township 47 South, Range 43 East, Palm Beach
County, Florida, described as follows:
Commence at the Northeast corner of said Section 12; thence South 00 degrees 29
minutes 15 seconds West, along the East line of said Section 12, a distance of
80.01 feet to the North right-of-way line of N.W. 51st Street and the Point of
Beginning of this description; thence North 88 degrees 35 minutes 00 seconds
West, along a line 80.00 feet South of, and parallel with, as measured at right
angles to the North line of said Section 12, a distance of 453.93 feet; thence
North 00 degrees 24 minutes 40 seconds East, a distance of 149.73 feet; thence
North 89 degrees 35 minutes 20 seconds West, a distance of 4.27 feet; thence
North 00 degrees 24 minutes 40 seconds East, a distance of 69.93 feet; thence
North 89 degrees 35 minutes 20 seconds West, a distance of 2.46 feet; thence
North 00 degrees 24 minutes 40 seconds East, a distance of 578.59 feet; thence
South 89 degrees 35 minutes 20 seconds East, a distance of 14.51 feet; thence
North 00 degrees 24 minutes 40 seconds West, a distance of 13.99 feet; thence
South 88 degrees 35 minutes 00 seconds East, a distance of 447.44 feet to the
East line of said Section 1; thence continue South 88 degrees 35 minutes 00
seconds East, a distance of 57.50 feet; thence South 00 degrees 29 minutes 15
seconds West, parallel with the East line of said Section 1, a distance of
250.00 feet; thence South 88 degrees 35 minutes 00 seconds East, a distance of
20.00 feet; thence South 00 degrees 29 minutes 15 seconds West, a distance of
435.82 feet to a line 45.00 feet North of and parallel with the South line of
said Section 6; thence South 89 degrees 42 minutes 30 seconds East, along said
parallel line, a distance of 40.00 feet; thence South 00 degrees 29 minutes 15
seconds West, a distance of 45.00 feet to the South line of said Section 6;
thence continue South 00 degrees 29 minutes 15 seconds West, a distance of 80.00
feet to a line 80.00 feet South of and parallel with the South line of said
Section 6, said point being further described as being the North right-of-way
line of N.W. 51st Street; thence North 89 degrees 42 minutes 30 seconds West,
along said parallel line, a distance of 117.50 feet to the said Point of
Beginning of this description.
TOGETHER WITH perpetual non-exclusive rights, privileges and easements (to the
extent that they constitute an interest in real property) as described in
granted in Declaration of Reciprocal Easements and Covenants filed July 18, 1995
in Official Records Book 8841, page 423.
Said land situate, lying and being in Palm Beach County, Florida.


E.
Lien on Landlord’s Interest Prohibited. Tenant shall never, under any
circumstances, have the power to subject the interest of Landlord in the
Premises, the Building, or the Land to any mechanic’s, materialmen’s, or
construction liens of any kind. In order to comply with the provisions of
Chapter 713.10, Florida Statutes, it is specifically provided that neither
Tenant nor anyone claiming by, through or under Tenant, including, but not
limited to, contractors, subcontractors, materialmen, mechanics and/or laborers,
shall have any right to file or place any mechanics’, materialmen’s or
construction liens of any kind whatsoever upon the Premises, the Building, the
Land, or improvements thereon, and any such liens are hereby specifically
prohibited. All parties with whom Tenant may deal are put on notice that Tenant
has no power to subject Landlord’s interest to any mechanics’, materialmen’s or
construction lien of any kind or character, and all such persons so dealing with
Tenant must look solely to the credit of Tenant, and not to Landlord’s interest
or assets. IN ADDITION, THE INTEREST OF LANDLORD IN THE PREMISES, THE BUILDING,
AND THE LAND SHALL NOT BE SUBJECT TO LIENS FOR IMPROVEMENTS TO THE PREMISES, THE
BUILDING, AND/OR THE LAND MADE BY TENANT, NOTWITHSTANDING ANY APPROVAL BY
LANDLORD OF ANY CONTRACT(S) WITH ANY CONTRACTOR(S), AND/OR LANDLORD’S APPROVAL
OF ANY SUCH IMPROVEMENT(S) AND/OR PLANS. PRIOR TO ENTERING INTO ANY CONTRACT FOR
THE CONSTRUCTION OF ANY ALTERATION OR IMPROVEMENT, TENANT SHALL NOTIFY THE
CONTRACTOR MAKING IMPROVEMENTS TO THE PREMISES, THE BUILDING AND/OR THE LAND OF
THE FOREGOING PROVISION, AND TENANT’S KNOWING OR WILLFUL FAILURE TO PROVIDE SUCH
NOTICE TO THE CONTRACTOR SHALL RENDER THE CONTRACT BETWEEN TENANT AND THE
CONTRACTOR VOIDABLE AT THE OPTION OF THE CONTRACTOR.



11





--------------------------------------------------------------------------------









[Signature Pages Follow]


12





--------------------------------------------------------------------------------





[SIGNATURE PAGE FOR
MEMORANDUM OF LEASE]




Landlord and Tenant have signed this Memorandum of Lease as of the day and year
first above written.


WITNESS/ATTEST:                LANDLORD:


MAINSTREET CV NORTH 40, LLC, a Delaware limited liability company    
        
By:
Mainstreet 40, Ltd., a Florida limited partnership, Manager    

                
By:
Mainstreet N40, Inc., a Florida corporation, General Partner                

                            
________________________             
By:    ____________________________    (SEAL)
Name:                          Name:    ____________________________        
Title:                          Title:    ____________________________        
Date:    ____________________________        


________________________         
Name:                         
Title:     


STATE OF ____________________
COUNTY OF     __________________


The foregoing instrument was acknowledged before me this ____ day of
____________, 20__, by ________________, as ________________________ of
MAINSTREET CV NORTH 40, LLC, a Delaware limited liability company, on behalf of
the company. S/He is personally known to me or has produced
_____________________________ as identification.




                                                
Print Name:                    
Notary Public
Commission No.                 
My commission expires:            
                                            




13





--------------------------------------------------------------------------------





[SIGNATURE PAGE FOR
MEMORANDUM OF LEASE]








WITNESS/ATTEST:                TENANT:


CROSS COUNTRY HEALTHCARE, INC., a Delaware corporation


_____________________________        By:    /s/ William J. Burns
Name:                        Name: William J. Burns
Title:                        Title: CFO
Date: _____________________________




________________________         
Name:                         
Title:     


STATE OF Florida
COUNTY OF Palm Beach


The foregoing instrument was acknowledged before me this 19th day of September
2016, by William J. Burns, as Chief Financial Officer of Cross Country
Healthcare, Inc., a ____________________________, on behalf of the company. S/He
is personally known to me or has produced _____________________________________
as identification.




/s/ Elizabeth M. Berrios Brown
Print Name: Elizabeth M. Berrios Brown
Notary Public
Commission No. FF021538
My commission expires: September 15, 2017




14



